—Order of the Appellate Term of the Supreme Court, First Department (Parness, J. P., and Davis, J.; McCooe, J., dissenting), entered on or about April 1, 1999, which affirmed an order of the Civil Court, Bronx County (Howard Sherman, J.), entered on or about March 13, 1998, granting respondent tenant’s motion to be restored to possession upon his payment of $6,825, representing accrued rent, costs and fees, unanimously affirmed, without costs.
Petitioner landlord’s claim premised on RPAPL 747-a, that Civil Court lacked authority to grant respondent tenant’s post-eviction application for, inter alia, a stay of the re-letting of the subject apartment, is without merit. The record indicates that respondent tenant’s application was accompanied by a sworn statement with a money order attached, apparently in the amount of $4,000, which exceeded the combined amount of the balance due on the judgment, i.e., $2,405, plus additional rent that had accrued since the date of the judgment. Moreover, good cause to support the Civil Court’s vacatur of the warrant *274of eviction was demonstrated through proof from the 63-year-old tenant that, notwithstanding recent illness, he made appreciable payments towards the judgment and, while a tenant for 20 years, had apparently had no prior delinquency record and, prospectively, had arranged for automatic withdrawal of monthly rent from his bank account. Concur — Sullivan, P. J., Nardelli, Mazzarelli and Saxe, JJ.